Exhibit 10.7

 

LOGO [g710892ex10_7head.jpg]

Alloy, Inc.

Offer Letter

December 9, 2003

David Diamond

Dear David,

On behalf of Alloy, Inc. (the “Company”), I am very pleased to provide you with
the terms and conditions of your employment by the Company. The following sets
forth the proposed terms and conditions of the Company’s offer to employ you. We
hope that you choose to join the Company and look forward to a mutually
beneficial relationship.

1. Position: Your initial position will be Director, Human Resources, Delia’s
Corp. The position will be based out of the Company’s Hudson Street office
located in New York, NY. Your location is subject to change at the discretion of
the Company. As the Company’s employee, we expect you to devote your full time
and energies to the business and affairs of the Company, and to perform any and
all duties and responsibilities associated with this position and as may be
reasonably assigned to you by the Company. In addition to your primary duties,
you shall perform such other services for the Company as may be reasonably
assigned to you from time to time by the Company. Your performance will be
reviewed on a periodic basis as long as you remain employed by the Company.

2. Starting Date/Nature of Relationship: If you accept this offer, your
employment with the Company shall commence on January 5, 2004. Except as
expressly set forth herein, this letter does not create an employment contract
or other agreement and is not a promise of employment for a specific period of
time. You understand that your employment is at-will and either party may
terminate the relationship with or without cause at any time.

3. Compensation and Benefits: Your initial base pay shall be $150,000 per annum,
($5769.23 on a bi-weekly basis) plus a $75,000 bonus program for the placement
of “key” new hires, to be defined by the CEO of Delia’s to be paid out twice in
the first year, at 4 months from date of hire and 12 months from date



--------------------------------------------------------------------------------

of hire and an additional general management bonus plan to be implemented for
2004. The percentage for the general management bonus plan for 2004 is to be
calculated on your base salary and “key” new hire bonus placement combined
compensation. This level of base pay will be reviewed at least annually.

In addition, you shall be entitled to receive options to purchase 15,000 shares
of Common Stock of Alloy, Inc. (the Company’s parent), par value $0.01 per
share, pursuant to one of Alloy’s stock plans. Such options shall be exercisable
at a purchase price per share equal to the closing price of Alloy’s Common Stock
on the NASDAQ market on the business day prior to the date of your commencement
of employment with the Company. The options shall have the following vesting
schedule: 3750 shares shall vest one year after your first day of employment,
3750 shares shall vest two years after your first day of employment, 3750 shares
shall vest three years after your first day of employment, and the remaining
3750 shares shall vest four years after your first day of employment. The
options shall have terms of ten years.

In addition to your compensation, you will be entitled to receive the various
benefits offered by the Company to its employees. Benefits offered may be
modified or changed from time to time at the discretion of the Company. Where a
particular benefit is subject to a formal plan, eligibility to participate in
and receive any particular benefit of the plan is governed solely by the
applicable plan document. Should you ever have any questions, you should ask
Beth Stankard, Alloy’s VP/ Human Resources, for a copy of the applicable plan
document.

4. Confidentiality: The Company considers the protection of its confidential
information, proprietary materials and goodwill to be extremely important.
Consequently, as a condition of this offer of employment and your subsequent
employment, you are required to sign the Non-Competition and Confidentiality
Agreement (the “Agreement”) enclosed with this letter.

5. Severance: In the event of a “change of control”, that the Alloy Merchandise
division is sold, and the new Company terminates you within 12 months of the
acquisition, you shall be entitled to a one year severance package, that
includes base salary, medical and dental benefits. If the company terminates you
for any other reason then change of control, without “cause”, you shall be
entitled to a severance payment of 12 months of base salary, medical and dental
benefits. “Cause” is defined as dishonesty, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information and
conduct substantially prejudicial to the business of the Company or and
Affiliate.

6. Miscellaneous: This letter, together with the Agreement, constitutes our
entire offer regarding the terms and conditions of your employment by the
Company. It supersedes any prior agreements, or other promises or statements

 

2



--------------------------------------------------------------------------------

(whether oral or written) regarding the offered terms of employment. The terms
of your employment shall be governed by the law of the State of New York,
without giving effect to its principles of conflicts of laws. By accepting this
offer of employment, you expressly agree that any action, demand, claim or
counterclaim concerning any aspect of your employment relationship with the
Company shall be resolved by a judge alone, and you waive and forever renounce
your right to a trial before a civil jury. Company and/or Alloy reserves the
right to alter any of the terms of employment set forth in this letter as
needed.

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter and the Agreement, which
execution will evidence your agreement with the terms and conditions set forth
herein and therein.

I am delighted to offer you the opportunity to join our Company, and we look
forward to your joining us.

 

ALLOY, INC. By:   LOGO [g710892ex10_7pg3a.jpg]   James Johnson Accepted and
Agreed: By:   LOGO [g710892ex10_7pg3b.jpg]   Print Name:   David Diamond Date:  
1/5/04

 

3